Acknowledgements
This communication is in response to applicant’s response filed on 11/11/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Sun (WO 2019105407) does not explicitly teach “send, via a non-blockchain computer network, the transaction random number and the transaction amount, and the commitment of the transaction amount to a second computing device corresponding to the receiver,” as recited in claims 1, 8, and 15, examiner respectfully agrees and has issued a new grounds of rejection for claims 1, 8, and 15.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1, 8, and 15. 


Priority
Applicant’s claim for the benefit of prior-filed application US Application No. 16/531,476, filed on 08/05/2019 is acknowledged. Applicant’s claim for the benefit of prior-filed foreign application, Application No. CN201810886845, filed on 08/06/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20190164153) in view of Maxwell (US 20160358165).

Regarding Claims 1, 8, and 15, Agrawal teaches determine a transaction amount to be remitted from a blockchain account of the remitter to a blockchain account of a receiver, wherein the blockchain account of the remitter records a commitment of the remitter's balance in the blockchain, and the blockchain account of the receiver records a commitment of the receiver's balance in the blockchain (Paragraphs 0049, 0086-0087, and 0091 teach a Zether smart contract (ZSC) works with Zether tokens (ZTH); Zether accounts are identified with ElGamal public keys; to fund an account with public key y with b ZTH, one can send b ETH (ether) to the smart contract; ZSC generates an ElGamal encryption of b with randomness 0 (since b is anyway part of the transaction) and adds it to the encrypted balance associated with y; when the Fund function is invoked for the first time for a public key, a new entry is created in platform smart contract state, and the public key and an encrypted balance representing the amount of tokens being funded from the cryptocurrency account are stored in the entry; the encrypted balance can be derived from encrypting the balance using the public key; the user may then invoke the CreateTransferTx to generate a transfer transaction request to transfer an amount of tokens from the user's public key to another user's public key; storing a set of entries representing a state of a platform smart contract (e.g., Zether) in a blockchain network; each of the entries may include a public key associated with an generate a commitment of the transaction amount by applying a homomorphic encryption algorithm to the transaction amount according to a transaction random number (Paragraphs 0030, 0086, 0101, and 0103 teach a user operating a user device (e.g., one of validation nodes 106A-D, or a computing device in communication with a validation node) may initiate a transaction by generating a cryptographically signed message and sending the message to blockchain network; the message may include transaction data such as information pertaining to a recipient and an amount; if the public key already exists in platform smart contract state already when the Fund function is invoked, the funding amount is encrypted using the public key and added to the encrypted balance using homomorphic encryption; ElGamal encryption is a public key encryption scheme secure under the DDH assumption; a random number from 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
p*, say x, acts as a private key, and y=gx is the public key corresponding to that; to encrypt an integer b (i.e., transaction amount), it is first mapped to one or more group elements; if b∈
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
p, then a simple mapping would be to just raise g to b; now, a ciphertext for b is given by (gbyr, gr) ← $  Z p *; the primary benefit of putting balances in exponent is that it makes ElGamal encryption additively homomorphic; if b and b′ are encrypted under the same public key y to get ciphertexts (CL=gbyr, CR=gr) and (CL′=g b′yr′, CR′=gr′) respectively, then (CLCL′=gb+b′yr+r′, CRCR′=gr+r′) is an encryption of b+b′ under y); send, via a non-blockchain computer network, the transaction random number and the transaction amount, and the commitment of the transaction amount to a second computing device corresponding to the receiver (Paragraphs 0047, 0085-0088, and 0119 teach homomorphic commitments such as Pedersen commitments can be used to make transactions confidential; the opening of these commitments are transferred to the recipient so that the recipient can subsequently use the funds; this randomness can be sent directly to the recipient through a separate channel (i.e., sent via a non-blockchain computer network); one solution may use EIGamal encryption with messages in the exponent; this encryption scheme has linear encoding properties (making the scheme homomorphic), which can be utilized to create efficient ZK-proofs of the correct encryption; a CreateTransferTx user algorithm may output transaction data; the transaction data may include a set of public keys of the accounts involved in the transaction, ciphertexts representing amounts if a transfer is involved, a signature generated by signing nonce with private key, and a proof that is validated by validation node computing device to effect the transaction; the funding amount is encrypted using the public key and added to the encrypted balance using homomorphic encryption; the user may then invoke the CreateTransferTx to generate a transfer transaction request to transfer an amount of tokens from the user's public key to another user's public key; the transaction data of the transfer transaction request may include the public keys of the sender and receiver, a first operand ciphertext encrypting the negative of the transfer amount using the sender's public key, and a second operand ciphertext encrypting the transfer amount using the receiver's public key; to conduct a confidential and anonymous transaction, the transaction data of the transfer transaction request may further include additional public keys of other accounts not involved in the transaction, and additional operand ciphertexts corresponding to the additional public keys by encrypting a value of zero; CreateTransferTx(skfrom, pkto, AnonSet, amt, sth)→tXtrans; the CreateTransferTx function is used to transfer money from one account to another amongst a set of accounts; it takes a secret key skfrom, a destination public key pkto, a set of public keys AnonSet such that both pkOf(skfrom) and pkto belong to it, an amount amt, and the state of the smart contract sth at a certain block height h as inputs; it outputs tXtrans=(AnonSet, . . . )); receive, from the second computing device, a receiver signature generated with a private key of the receiver, the receiver signature indicating that the receiver agrees to the commitment of the transaction amount from the blockchain account of the remitter to the blockchain account of the receiver (Paragraphs 0047, 0080, 0093, 0120, 200, and 0218 teach though Pedersen commitments are simple and efficient, the opening of these commitments are transferred to the recipient so that the recipient can subsequently use the funds; this randomness can be stored on-chain in some encrypted manner; one solution may require sender to encrypt the randomness under recipient's public key, and prove that the commitment indeed uses the randomness encrypted; another implementation may use ElGamal encryption with messages in the exponent; this encryption scheme has linear encoding properties (making the scheme homomorphic), which can be utilized to create efficient ZK-proofs of the correct encryption; the Lock function is used to lock a public key (and its associated account) to an address such as an address of an application smart contract or another account; once a public key is locked, transfer of tokens associated with the public key and unlocking of the public key cannot be performed unless the operation came from the address that the public key is locked to; the Unlock function is used to unlock a locked public key, and can be only effective if called by the address that the public key is locked to  (i.e., receive a receiver signature); the h)→txlock. CreateLockTx is used to lock an account to an Ethereum address; it takes a secret key sk and an address addr as inputs. It outputs txlock=(pkOf(sk), addr, . . . ); the zero-knowledge proofs can be leveraged to also provide signature functionality; the ZK-proofs in Zether are derived from interactive proof and then transformed to non-interactive proofs using the Fiat-Shamir heuristic; the Fiat-Shamir heuristic and its extension to multi-round protocol transform an interactive public-coin proof into a non-interactive proof by generating the verifiers messages from the hash of the transcript; there exists a simple transformation that creates a signature scheme from such a proof system; if the prover shows knowledge of a private key and then appends the message to the transcript before generating the challenge then the proof also acts as a signature; this leads to signatures that can be generated and verified at almost no additional computational cost; suppose Bob wants to make small payments to Alice every time she tweets for him; Bob can open a payment channel with Alice with the help of a smart contract, say PC; Bob deposits a certain amount of ETH with PC and sets an expiration date; whenever Alice tweets, Bob signs the total amount of money he owes to Alice so far, and sends the signature to Alice; at any time, Alice can cash out by sending the latest signature to the contract; PC will pay Alice accordingly and send the remaining balance to Bob); generate a range proof according to a remitter random number, the remitter's balance, the commitment of the remitter's balance, the transaction random number, the transaction amount, and the commitment of the transaction amount (Paragraphs 0065 and 0076 teach the prover sends n ciphertexts, and all of them except two encrypt 0; this can be leveraged in the proof construction such that the proof statement only contains two range proofs as sub-statements; for example, one-out-of-many proofs can be used; these proofs can give a secondary encryption to one out of n ciphertexts without revealing which original ciphertext was re-encrypted; one-out-of-many proofs can be used to build ring-signatures; Alice uses this proof to create secondary encryptions of b and −b under yA and yB respectively along with a secondary encryption of Alice's balance b*; Alice then simply shows the relationship between b and −b and that b and b*−b are non-negative using a range proof; a custom proof system called Σ-Bullets can be used for Zether; Σ-Bullets integrate Bulletproofs with Σ-protocols to enable efficient proofs on algebraically-encoded values; in this manner, a set of ElGamal encrypted values can be proven efficiently to be in some range; further, one-out-of-many proofs also known as ring signatures can be combined with range proofs to allow anonymous transfers); generate, with a private key of the remitter, a remitter signature of the commitment of the transaction amount (Paragraphs 0076 and 0196 teach further, one-out-of-many proofs also known as ring signatures can be combined with range proofs to allow anonymous transfers; Σ-Bullets inherit from Bulletproofs the trapdoor-free setup and the short, logarithmic sized, proof lengths; the ability to prove statements on encrypted values further significantly reduces the prover and verifier time; the Σ protocol takes as input the senders public key y the receiver's public key ŷ and an encryption of the senders balance after the transfer C L , n = C L C , C R , n = C R D; further it takes the encryption of the in and outgoing amounts as input, i.e. C, D, C; then the bulletproof protocol is run as described above; the Σ then also takes in T the commitment to t(X) as well as an opening of it at the challenge x: ({circumflex over (t)}, τ); Note that it is important that the Σ protocol is run after the Bulletproofs protocol; in the non-interactive variant this means that the whole Bulletproofs transcript is also hashed in order to generate the Σ protocol challenge); generate a blockchain transaction comprising: information of the remitter's blockchain account, information of the receiver's blockchain account, the commitment of the transaction amount, the range proof, the receiver signature, and the remitter signature, wherein the blockchain transaction does not include the transaction random number (Paragraphs 0081-0082 and 0085 teach the RollOver function is used roll over or put into effect pending transactions (e.g., transfers, burns, lock/unlock operations). In some embodiments, invocation of the RollOver helper function can be the first operation performed in each of the core algorithms; validation node computing device may also store a platform smart contract state representing a current state of platform smart contract; platform smart contract state may include a set of entries representing accounts participating in platform smart contract; each entry may include a public key that can be used to reference an account, an encrypted balance represent the amount of tokens available for the public key, a lock status of the public key, and pending transaction(s) associated with the public key; the lock status indicates whether a public key (and its associated account) is locked; if the public key is locked, the lock status may indicated the address that the public key is being locked to; the transaction data may include a set of public keys of the accounts involved in the transaction, ciphertexts representing amounts if a transfer is involved, a signature generated by signing nonce with private key, and a proof that is validated by validation node computing device to effect the transaction); and submit the blockchain transaction to the one or more nodes of the blockchain computer network (Paragraphs 0069, 0074, and 0221 teach during every epoch, ZSC can accumulate nonces as they come, rejecting any transaction that reuses a nonce; the set of nonces does not grow indefinitely; as it is reset to null at the beginning of every epoch; thus, providing anonymity does not lead to a continuous growth in the size of the state of ZSC; therefore, when ZSC is invoked to lock/unlock an account, it just records the request but does not act on it immediately; when the account is rolled over in some later epoch, the request will be executed; when Alice wants to cash out, she would send the latest transaction to PC, who will pass it on ZSC; ZSC will process the transfer because it is locked to PC; a transfer also unlocks Bob's account); and the one or more nodes are each configured to: verify the blockchain transaction by at least verifying, based on a blockchain-based double-spending prevention mechanism or replay attack prevention mechanism, that the blockchain transaction has not been executed, validating the receiver signature and the remitter signature, and verifying, based on the range proof, that the transaction amount is not less than zero and not more than the remitter's balance (Paragraphs 0030, 0061, 0068-0069, and 0087 teach once a validation node has received the message, the validation node may distribute the message to the other validation nodes in blockchain network; each of the validation nodes may include the transaction represented by the message in a block of transactions and attempt to validate or cryptographically solve the block; the first validation node that solves the block may provide the solution to the other validation nodes for verification, and ledger maintained at each of validation nodes can be updated to add the block to ledger to effect the transaction; to protect against replay issues, a nonce can be associated with every Zether account; the nonces can be incremented as transactions are processed; a new transaction from an account must sign the latest value of the nonce associated with the account along with the transaction data, which includes any ZK-proof; this approach binds all components of a transaction together and ensures freshness; ZK-proofs cannot be imported into malicious transactions and valid transactions cannot be replayed; an anonymous transfer transaction may not immediately affect the balance of any of the users involved; the attached ZK-proofs would both be valid because they will be verified against the same state; fortunately, the nonce as described above, in addition to preventing replay attacks, can also prevent such double-spending attacks; during every epoch, ZSC can accumulate nonces as they come, rejecting any transaction that reuses a nonce; the Transfer function may then roll over any pending transactions on the public keys of the sender and receiver from prior epochs, verify that the public keys of sender and receiver are not locked (or are locked to the sender's address), verify the signature on the transfer transaction request, and post the transfer transaction as a pending transaction on the public keys of the sender and receiver); deduct the commitment of the transaction amount from the commitment of the remitter's balance (Paragraphs 0087 and 0094 teach at a later epoch when another transaction is initiated on the public keys, the pending transaction is rolled over by adding the first operand ciphertext (representing a negative of the transaction amount) to the encrypted balance of the sender; the balance ciphertexts associated with the public keys can be updated based on the generated one or more transactions; for example, the first balance ciphertext of the first account can be updated by adding a first operand ciphertext to the first balance ciphertext (e.g., the first operand ciphertext can be generated by encrypting a negative of the first amount using the first public key)); and add the commitment of the transaction amount to the commitment of the receiver's balance (Paragraphs 0087 and 0094 teach adding the second operand ciphertext (representing a positive of the transaction amount) to the encrypted balance of the receiver; the balance ciphertexts associated with the public keys can be updated based on the generated one or more transactions; for example, the second account can be updated by adding a second operand ciphertext to the second balance ciphertext (e.g., the second operand ciphertext can be generated by encrypting the second amount using the second public key)).
However, Agrawal does not explicitly teach generate a blockchain transaction, wherein the blockchain transaction does not include the transaction the transaction amount.
Maxwell from same or similar field of endeavor teaches generate a blockchain transaction, wherein the blockchain transaction does not include the transaction the transaction amount (Paragraph 0019 teaches a processor may add a blinding amount to an input value being transacted to create an encrypted input value; to encrypt an input value of a transaction, a particular type of commitment may be selected that preserves the additive property; a commitment scheme maintains data secrecy but commits to the data so that it cannot be changed later by the sender of the data; if a party only knows the commitment, then they cannot determine what underlying data values have been committing to).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Agarwal, which teaches generating a blockchain transaction, to incorporate the teachings of Maxwell to generate a blockchain transaction, wherein the blockchain transaction does not include the transaction the transaction amount.
There is motivation to combine Maxwell into Agrawal because any time a transaction is made with a user, at least one of that user's addresses becomes known to the other party of the transaction. From there, the other party could trace out other connected addresses and estimate the values of their transactions and holdings (Maxwell Paragraph 0015). The systems and methods described herein improve the situation by making the transaction amounts private, while preserving the ability of the public network to verify that the ledger entries still add up. This may be done without adding any new basic cryptographic assumptions to the Bitcoin system, and with a manageable level of overhead. As a side-effect of its design, the additional exchange of private “memo” data (such as invoice numbers or refund addresses) may be allowed by the described encryption methods, without any further increase in transaction size, by reclaiming most of the overhead of the cryptographic proofs used to make the transaction amounts private (Maxwell Paragraph 0017).
Regarding Claim 1, Agrawal teaches a system, comprising a first computing device of a remitter and one or more nodes of a blockchain computer network, wherein a blockchain is on the blockchain computer network (0029 teaches a system for implementing a blockchain network, according to some embodiments; in FIG. 1, a blockchain network is depicted as including a number of nodes; the nodes of blockchain network may include any number of validation nodes; each of the validation nodes may be a computing device associated with an entity or a user participating in blockchain network, and may maintain a ledger (e.g., a blockchain) distributed amongst the group of validation nodes in blockchain network).
Regarding Claim 8, Agrawal teaches one or more non-transitory computer-readable mediums storing instructions executable by one or more processors, wherein execution of the instructions cause the one or more processors to perform operations (Paragraphs 0077-0078 teach FIG. 2 illustrates a block diagram of a blockchain system implementing a platform smart contract, according to some embodiments; the blockchain system may include a validation node computing device that is part of a blockchain network and a user computing device operated by a user; validation node computing device may include a processor and a memory storing computer executable code; in some embodiments, validation node computing device may include one or more cryptoprocessors with specialized arithmetic logic units dedicated for performing cryptographic operations such as encryption, decryption, proof validation, and the like; the computer executable code stored in the memory can implement a platform smart contract (e.g., a Zether smart contract) and maintain a local copy of a blockchain that stores validated transaction data records in the blockchain system).
Regarding Claim 15, Agrawal teaches a method (Paragraph 0091 teaches FIG. 3 illustrates a flow diagram of a process for transacting in a platform smart contract, according to some embodiments).

Regarding Claims 2, 9, and 16, the combination of Agrawal and Maxwell teaches all the limitations of claims 1, 8, and 15 above; and Agrawal further teaches obtain the commitment of the remitter's balance in the blockchain by applying the homomorphic encryption algorithm to the remitter's balance based on the remitter random number (Paragraphs 0031, 0049, and 0101 teach in an account-based cryptocurrency model, a transaction amount is compared to the sender's account balance to ensure the account has sufficient funds; the Zether smart contract (ZSC) works with Zether tokens (ZTH); Zether accounts are identified with ElGamal public keys; to fund an account with public key y with b ZTH, one can send b ETH (ether) to the smart contract; ZSC generates an ElGamal encryption of b with randomness 0 (since b is anyway part of the transaction) and adds it to the encrypted balance associated with y; one can convert ZTH back to ETH by revealing the current balance b* and providing a ZK-proof that y's ciphertext (e.g., the ciphertext associated with yon the smart contract) indeed encrypts b*; ElGamal encryption is a public key encryption scheme secure under the DDH assumption; a random number from 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
p*, say x, acts as a private key, and y=gx is the public key corresponding to that; to encrypt an integer b, it is first mapped to one or more group elements; if b∈
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
p, then a simple mapping would be to just raise g to b; now, a ciphertext for b is given by (gbyr, gr) where r  ← $  Z p *).

Regarding Claims 3, 10, and 17, Agrawal and Maxwell teaches all the limitations of claims 1, 8, and 15 above; and Agrawal further teaches the second computing device, wherein the second computing device is configured to: verify an association among the commitment of the transaction amount, the transaction random number, and the transaction amount (Paragraphs 0050, 0107-0109, and 0186-0191 teach in order to transfer some b amount of ZTH to a public key y′ without revealing b itself, one can encrypt b under both y and y′; a ZK-proof is provided to show that the two ciphertexts are well-formed, they encrypt the same positive value, and the remaining balance associated with y is positive; a new ZK-proof system, called Σ-Bullets can be used to efficiently prove the statements over the encrypted transfer balance and the new sender balance; signature schemes are used to authorize messages by signing them; a verifier can check a signature but will be unable to forge a signature on a previously unsigned message; signatures can be built from Fiat-Shamir transformed NIZK proofs; a non-interactive ZK (NIZK) proof system can be represented with algorithms (Setupnizk, Prove, Verifynizk), where Setupnizk outputs some public parameters, Prove generates a proof for a statement given a witness, and Verifynizk checks if the proof is valid with respect to the statement; Zether uses NIZKs that are correct (an honest prover can produce a valid proof), zero-knowledge (a verifier learns nothing from the proof but the validity of the statement), and sound (a computationally bounded prover cannot convince a verifier of a false statement); Σ-protocols, with the Fiat-Shamir transform applied, have all these properties; a signature scheme with algorithms (Setupsig, Sign, Verifysig) is used, where Setupsig outputs some public parameters, Sign generates a signature on an input message, and Verifysig checks if the signature is valid with respect to the message; now the verifier creates commitment P to l(X), r(X) from A, S, y, z and checks the following condition: 1. T(0)=t0 2. Open (T·Πi=1 mvi z i )+δ(y, z)={circumflex over (t)} 3. Open(P)={right arrow over (l)}, {right arrow over (r)} 4. 
    PNG
    media_image2.png
    38
    8
    media_image2.png
    Greyscale
{right arrow over (l)}, {right arrow over (r)}
    PNG
    media_image3.png
    38
    8
    media_image3.png
    Greyscale
={circumflex over (t)}; Note that second condition requires that T and the Vi's are additively homomorphic. Therefore T and Vi cannot be simply replaced with ElGamal encryptions as they are not homomorphic if done under different keys).

Regarding Claims 4, 11, and 18, Agrawal and Maxwell teaches all the limitations of claims 3, 10, and 17 above; and Agrawal further teaches wherein the second computing devices is further configured to: after verifying the association, generate, using the private key of the receiver, the receiver signature; and transmit the receiver signature to the first computing device (Paragraph 0024 and 0107-0109 teach a digital signature may be a unique data value generated from a message/data and a private key using an encrypting algorithm; signature schemes are used to authorize messages by signing them; a verifier can check a signature but will be unable to forge a signature on a previously unsigned message; signatures can be built from Fiat-Shamir transformed NIZK proofs; a non-interactive ZK (NIZK) proof system can be represented with algorithms (Setupnizk, Prove, Verifynizk), where Setupnizk outputs some public parameters, Prove generates a proof for a statement given a witness, and Verifynizk checks if the proof is valid with respect to the statement; Zether uses NIZKs that are correct (an honest prover can produce a valid proof), zero-knowledge (a verifier learns nothing from the proof but the validity of the statement), and sound (a computationally bounded prover cannot convince a verifier of a false statement); Σ-protocols, with the Fiat-Shamir transform applied, have all these properties; a signature scheme with algorithms (Setupsig, Sign, Verifysig) is used, where Setupsig outputs some public parameters, Sign generates a signature on an input message, and Verifysig checks if the signature is valid with respect to the message).

Regarding Claims 5, 12, and 19, Agrawal and Maxwell teaches all the limitations of claims 4, 11, and 18 above; and Agrawal further teaches wherein the second computing device is further configured to: obtain the commitment of the receiver's balance in the blockchain by applying the homomorphic encryption algorithm to the receiver's balance based on a receiver random number (Paragraphs 0047 and 0165 teach one solution may require sender to encrypt the randomness under recipient's public key, and prove that the commitment indeed uses the randomness encrypted; another implementation may use ElGamal encryption with messages in the exponent; this encryption scheme has linear encoding properties (making the scheme homomorphic), which can be utilized to create efficient ZK-proofs of the correct encryption; Transfer transfers some ZTH from one of the accounts in the set y to another account; since the transfer is anonymous, all accounts are treated in the same way; some (encrypted) balance is added to each one of them; the proof πtransfer makes sure that these balances satisfy the right properties (see stAnonTransfer in Eq (8))).

Regarding Claims 6, 13, and 20, Agrawal and Maxwell teaches all the limitations of claims 5, 12, and 19 above; and Agrawal further teaches wherein the second computing device is further configured to: determine an updated commitment of the receiver's balance by adding the commitment of the transaction amount and the commitment of the receiver's balance; determine an updated receiver random number by adding the transaction random number and the receiver random number; and determine an updated receiver's balance by adding the receiver's balance and the transaction amount (Paragraph 0282 teaches consider the method Transfer; let (y1, . . . , yn) be the anonymity set, (C1, D), . . . , (Cn, D) be the ciphertexts, and πtransfer be the proof for a transfer transaction tx. Let (CL,i, CR,i) be the (rolled over) state of the concerned accounts; now if tx is processed successfully by Transfer, then it must be that there exists a j, k and b* s.t. (Cj, D) encrypts −b* under yj, (Ck, D) encrypts b* under yk, and rest of the ciphertexts encrypt 0 (due to the soundness property); Transfer sets pTransfers[yi] to be (Ci, D) for all i; thus, when Burn is invoked again on yi, its state will either be (CL,i, CR,i) or (CL,i, CR,i)∘(Ci, D) depending on whether there is a roll over or not; for the accounts other than yi and yk, the same amount as before will be returned; for yk, at most bk+b* will be returned; finally, for yj, note that no burning can take place in this epoch because transfer has already declared the nonce; when a burn is processed in the next epoch, there will be a roll over changing the account state to (CL,i, CR,i)∘(Ci, D); so Burn will return bj−b*; therefore, it can be seen that transfer transactions cannot be used to increase the overall Zether balance of the accounts involved. Further note that the nonce along with the soundness of the proof system, enforce that an adversary will at most be able to do a single transfer per account per epoch).

Regarding Claims 7 and 14, Agrawal and Maxwell teaches all the limitations of claims 1 and 8 above; and Agrawal further teaches wherein the homomorphic encryption algorithm is a Pedersen commitment mechanism (Paragraphs 0047 and 0184-0185 teach homomorphic commitments such as Pedersen commitments can be used to make transactions confidential; though Pedersen commitments are simple and efficient, the opening of these commitments are transferred to the recipient so that the recipient can subsequently use the funds; Bulletproofs enables proofs on Pedersen committed values by computing a linear combination of commitments and opening that combination; this uses the homomorphic property of Pedersen commitments that use the same commitment key; the prover first commits to the circuit's wires in A and to a vector of blinding values in S; the commitments are Pedersen vector commitments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poelstra et al. (US 11,080,665 B1) teaches systems and methods for encrypting amounts and asset types of a verifiable transaction on a blockchain ledger. For each asset, an asset tag is blinded, multiplied by the amount of the asset, and the product is blinded again to create an encrypted amount of the asset. Both encrypted amount of the asset and a corresponding generated output value are within a value range, and the sum of the encrypted input value and the encrypted output value equals zero. Rangeproofs for each of the encrypted output values are associated with a different public key. Each public key is signed with a ring signature based on a public key of a recipient. A second ring signature is used to verify each asset tag, where the private key of the second ring signature for each asset is a difference between a first blinding value and an output coefficient.
Trevethan (US 20210028939) teaches efficient zero knowledge verification of composite statements that involve both arithmetic circuit satisfiability and dependent statements about the validity of public keys (key-statement proofs) simultaneously. The method enables a prover to prove this particular statement in zero-knowledge. More specifically, the invention relates to a computer-implemented method for enabling zero-knowledge proof or verification of a statement (S) in which a prover proves to a verifier that a statement is true while keeping a witness (w) to the statement a secret. The invention also relates to the reciprocal method employed by a verifier who verifies the proof. The method includes the prover sending to the verifier a set of data including a statement, which for a given function circuit output and an elliptic curve point, the function circuit input is equal to the corresponding elliptic curve point multiplier. The data includes individual wire commitments and/or a batched commitment for the circuit of the statement, an input and an output. The prover can include in the data, or have shared in advance, the specification of the or each elliptic curve used in the statement. The prover then sends an opening, in response to a challenge from the verifier. Alternatively, the prover additionally includes a proving key. With the data received from the prover, the verifier is able to determine that the circuit is satisfied and calculate the elliptic curve point and validate the statement, thus determining that the prover holds the witness to the statement. Upon receiving the data the verifier determines through calculations that the data complies with the statement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685